UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 14-1940


CHERYL F. COHENS,

                 Plaintiff - Appellant,

          v.

STATE OF MARYLAND DEPARTMENT OF HUMAN RESOURCES; BALTIMORE
CITY DEPARTMENT OF SOCIAL SERVICES,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:11-cv-03419-WDQ)


Submitted:   December 16, 2014                Decided: December 18, 2014


Before DUNCAN     and   DIAZ,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Cheryl F. Cohens, Appellant Pro Se.       Elise Song Kurlander,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Cheryl F. Cohens appeals the district court’s order

denying her motions for reconsideration of the court’s orders

granting   summary    judgment      for       Defendants         on    her   employment

discrimination claims.       On appeal, we confine our review to the

issues raised in the Appellant’s brief.                    See 4th Cir. R. 34(b).

Because Cohens      does   not    challenge      in    her       informal    brief      the

basis for the district court’s disposition of her motions for

reconsideration,     she    has    forfeited       appellate           review      of   the

court’s order.      Accordingly, we grant Cohens leave to proceed in

forma pauperis and affirm the district court’s judgment.                                 We

dispense   with     oral   argument       because          the    facts      and    legal

contentions   are    adequately     presented         in    the       materials     before

this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                          2